DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
1.	The amendment filed 06/21/2022 has been entered.
2.	Claims 6-8 are cancelled.
3.	Claims 1,10-13,17 are amended.
4.          Claim 21 is new .
4.	Claims 1-5, 9-21 are pending.

Claim Objections
Claim 21 objected to because of the following informalities:  
                   Claim 21 recites “a first opening directly overlying the image sensor”  and “a second opening directly overlying the light-emitting device”. The first opening and second opening is defined differently in claim 19. Claim 19 recites “a first opening over the light-emitting device and a second opening over the first lens, the second lens, and the image sensor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1-3,9-15,17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140071427 A1 (Last) in view of KR 20180058355 A (Jang).
                          Claim 1, Last teaches a device, comprising: 
                      a light sensor (see FIG. 19 Ref 1910 para 128 note photodetector array 1910 .Para 40 note photodetectors and sensors); 
                     a first lens positioned along a light receiving path of the light sensor, the first lens having a first surface and a second surface opposite the first surface (see FIG. 19 Ref 1920 para 128 note imaging lens),[…]; 
                  a second lens (see FIG. 19 Ref 1921 para 128 note imaging lens) positioned along the light receiving path and positioned between the first lens (see FIG. 19 Ref 1920 para 128 note imaging lens) and the light sensor (see FIG. 19 Ref 1910 para 128 note photodetector array 1910), the second lens having a third surface facing the second surface of the first lens and a fourth surface opposite the third surface, the fourth surface facing the light sensor (see FIG. 19 Ref 1920,1921,1910), […],the fourth surfaces being a Fresnel surface (para 128 note imaging lenses 1920, 1921, which can be similar to the lens 1520 of FIG. 15. Para 101 note  single- or double-sided Fresnel.).                      
                             Last fails but Jang teaches each of the first and second surfaces being curved surfaces (see figure 1 REF S1,S2).
                             Last fails but Jang teaches the third surface being a curved surface (see figure 1 REF S3).
                               It would have been obvious to have combined the references of Last and Jang and modify the device such that each of the first and second surfaces being curved surfaces and the third surface being a curved surface because a curved surface takes less space than a flat surface and therefore would create a compact lightweight device.

                   Claim 2, Last as modified in view of Jang teaches the device of claim 1. Last teaches the device further comprising an optical filter (see FIG. 19 Ref 1950 ) between the second lens and the light sensor (see FIG. 19 Ref 1921,1950,1910).  
                  Claim 3, Last as modified in view of Jang teaches the device of claim 2. Last teaches wherein the optical filter is a bandpass filter (see FIG. 19 Ref 1950 Band-pass coating . Para 64 note filter).  
                 Claim 9, Last as modified in view of Jang teaches the device of claim 1. Last teaches the device further comprising a third lens positioned along the light receiving path of the light sensor (see FIG. 20 and 21 Ref 2021. Para 141 note multiple imaging lenses).  
                Claim 10, Last  teaches a time-of-flight (TOF) sensor, comprising:
                     a light-emitting device which (see FIG. 19 para 132 note emitters in the array 1910) in operation, transmits an optical pulse (see FIG. 19 para 132 note emit light); 
                   a light sensor (see FIG. 19 Ref 1910 para 128 note photodetector array 1910 )which, in operation, receives a reflected portion of the optical pulse (para 132 note reflect the light back and also note photodetectors); 
                 and an optical lens system positioned in a light receiving path (see FIG. 19 Ref 1920,1921) of the light sensor, the optical lens system including:
                    a first lens having a first surface (see FIG. 19 Ref 1920 para 128 note imaging lens) and a second surface opposite the first surface, and a second lens positioned between the first lens and the light sensor, the second lens (see FIG. 19 Ref 1921 para 128 note imaging lens)  having a third surface facing the second surface of the first lens and a fourth surface opposite the third surface, the fourth surface facing the light sensor (see FIG. 19 Ref 1920,1921,1910), wherein at least one of the first, second, third, and fourth surfaces is a Fresnel surface (para 128 note imaging lenses 1920, 1921, which can be the same or similar to the lens 1520 of FIG. 15. Para 101 note  single- or double-sided Fresnel).
                                Last fails but Jang teaches remaining surfaces of the first, second, third, and fourth surfaces are curved surfaces (see figure 1 REF S1,S2,S3,S4).
                 It would have been obvious to have combined the references of Last and Jang and modify the device such that the first, second, third, and fourth surfaces are curved surfaces because a curved surface takes less space than a flat surface and therefore would create a compact lightweight device.

                   Claim 11 , Last as modified in view of Jang teaches the TOF sensor of claim 10. Last teaches wherein the fourth surface is a Fresnel surface (para 128 note imaging lenses 1920, 1921, which can be the same or similar to the lens 1520 of FIG. 15. Para 101 note  single or double-sided Fresnel).  
                     Last fails but Jang teaches the first, second, and third surfaces are curved surfaces (see figure 1 REF S1,S2,S3).
                               It would have been obvious to have combined the references of Last and Jang and modify the device such that the first, second, and third surfaces are curved surfaces because a curved surface takes less space than a flat surface and therefore would create a compact lightweight device.

                 Claim 12 , Last as modified in view of Jang teaches the TOF sensor of claim 10. Last teaches wherein the third surface is a Fresnel surface (para 128 note imaging lenses 1920, 1921, which can be the same or similar to the lens 1520 of FIG. 15. Para 101 note  single or double-sided Fresnel),
                     Last fails but Jang teaches the first, second, and fourth surfaces are curved surfaces (see figure 1 REF S1,S2,S4).
                             It would have been obvious to have combined the references of Last and Jang and modify the device such that the first, second, and fourth surfaces are curved surfaces because a curved surface takes less space than a flat surface and therefore would create a compact lightweight device.

                 Claim 13, Last as modified in view of Jang teaches the TOF sensor of claim 10. Last teaches wherein the third surface and the fourth surface are Fresnel surfaces (para 128 note imaging lenses 1920, 1921, which can be the same or similar to the lens 1520 of FIG. 15. Para 101 note  single or double-sided Fresnel).  
                             Last fails but Jang teaches the first surface and the second surface are curved surfaces (see figure 1 REF S1,S2).
                             It would have been obvious to have combined the references of Last and Jang and modify the device such that the first surface and the second surface are curved surfaces because a curved surface takes less space than a flat surface and therefore would create a compact lightweight device.

                 Claim 14, Last as modified in view of Jang teaches the TOF sensor of claim 10. Last teaches wherein the light-emitting device comprises at least one of a vertical cavity surface emitting laser (VCSEL) and a light- emitting diode (LED) (para 40 note VCSEL and also note LEDs).  
                Claim 15, Last as modified in view of Jang teaches the TOF sensor of claim 10. Last teaches the sensor further comprising an optical bandpass filter positioned between the second lens and the light sensor (see FIG. 19 Ref 1950 Band-pass coating . Para 64 note filter).  
                Claim 17, Last teaches an optical sensor package comprising: 
                   a substrate (see FIG. 19 para 136 note ASIC 1930, para87 note substrate); 
                 a light-emitting device coupled to the substrate (see FIG. 19 Ref 1910 and 1930 para 128 note emitter array 1910); 
               an image sensor coupled to the substrate (see FIG. 19 Ref 1910 and 1930 para 128 note photodetector array 1910 .Para 40 note photodetectors and sensors); 
              a first lens positioned along a light receiving path of the image sensor, the first lens having a first surface and a second surface opposite the first surface (see FIG. 19 Ref 1920 para 128 note imaging lens);
              and a second lens (see FIG. 19 Ref 1921 para 128 note imaging lens) positioned along the light receiving path and positioned between the first lens (see FIG. 19 Ref 1920 para 128 note imaging lens) and the image sensor, the second lens having a third surface facing the second surface of the first lens and a fourth surface opposite the third surface, the fourth surface facing the image sensor (see FIG. 19 Ref 1920,1921,1910), wherein at least one of the first, second, third, and fourth surfaces is a Fresnel surface (para 128 note imaging lenses 1920, 1921, which can be the same or similar to the lens 1520 of FIG. 15. Para 101 note  single or double-sided Fresnel).    
                      Last fails but Jang teaches remaining surfaces of the first, second, third, and fourth surfaces are curved surfaces (see figure 1 REF S1,S2,S3,S4).
                 It would have been obvious to have combined the references of Last and Jang and modify the device such that the first, second, third, and fourth surfaces are curved surfaces because a curved surface takes less space than a flat surface and therefore would create a compact lightweight device.

                  Claim 18, Last as modified in view of Jang teaches an optical sensor package of claim 17. Last teaches wherein the light-emitting device comprises at least one of a vertical cavity surface emitting laser (VCSEL) and a light-emitting diode (LED) (para 40 note VCSEL and also note LEDs).  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140071427 A1 (Last) in view of KR 20180058355 A (Jang) further in view of US 20200112662 A1 (SAKAMOTO et al.).
                          Claim 4, Last as modified in view of Jang teaches the device of claim 3. Last fails but SAKAMOTO teaches wherein the bandpass filter is configured to block light having a wavelength outside of a range from 920 nm to 960 nm (para 92 note band-pass filter and infrared. Note range 920nm-960nm is in the infrared region).  
                  It would have been obvious to have combined the references of Last and Jang and SAKAMOTO and modify the device such that the bandpass filter is configured to block light having a wavelength outside of a range from 920 nm to 960 nm because infrared wavelength is eye safe.

Claims 5,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140071427 A1 (Last) in view of KR 20180058355 A (Jang) further in view of US 10393874 B2 (Schmidtke et al.).
               Claim 5, Last as modified in view of Jang teaches the device of claim 1. Last fails but Schmidtke teaches wherein the light sensor comprises an array of single-photon avalanche diodes (Col 7 line 1-6 note plurality of SPADS).  
                  It would have been to have combined the references of Last and Jang and Schmidtke and modify the device such that the light sensor comprises an array of single-photon avalanche diodes because a SPAD is able to detect single photons providing short duration trigger pulses that can be counted. They can also be used to obtain the time of arrival of the incident photon due to the high speed that the avalanche builds up and the device’s low timing jitter.
          Claim 16, Last as modified in view of Jang teaches the TOF sensor of claim 10. Last fails but Schmidtke teaches the sensor further comprising: 
                       a reference light sensor (FIG.1 and FIG. 2 Ref 28 col 7 line 1-20 note detection region 28 and reference radiation);
                       and range detection circuitry which, in operation, determines a distance to an object based on signals received from the light sensor and the reference light sensor (col 6 line 1-15 note time-of-flight. Col 6 line 14-20 note calibration reference measurement)). 
                               It would have been obvious to have combined the references of Last and Jang and Schmidtke because Schmidtke teaches phase shifts can be compensated (Schmidtke col 6 line 14-20 note compensate phase shifts).

Claim 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140071427 A1 (Last) in view of KR 20180058355 A (Jang) further in view of US 9194701 B2 (Bösch et al.).
                 Claim 19, Last as modified in view of Jang teaches the optical sensor package of claim 17. Last teaches a first lens, second lens and substrate. Last fails but Bösch teaches the sensor further comprising a cap coupled to the substrate (col 7 line 40-45 note substrate), the cap defining a first opening over the light-emitting device (see figure 3c Ref 20, note light is emitted from the opening) .

                     Last as modified in view of Jang teaches a first lens, second lens. Last fails but Bösch teaches a second opening over the first lens, the second lens, and the image sensor (see Figure 3c Ref 23, note reflected light entering through second opening).  
                          Therefore, one of ordinary skill in the art before the effective filling date would modify the sensor such that the sensor further comprising a cap coupled to the substrate, the cap defining a first opening over the light-emitting device and a second opening over the first lens, the second lens, and the image sensor.
               Claim 20, Last as modified in view of Jang further in view of Bösch teaches the optical sensor package of claim 19. Bösch teaches wherein the cap includes an inner wall that optically separates the light-emitting device from the image sensor (see Figure 3c Ref 28).
                                  Regarding claim 19 and 20, it would have been obvious to have combined the references of Last and Jang and Bösch and modify the sensor such that the sensor further comprising a cap coupled to the substrate, wherein the cap includes an inner wall that optically separates the light-emitting device from the image sensor because separating the emission and reception unit creates a biaxial arrangement and biaxial arrangement helps avoiding near-field backscattered radiation that may saturate photo-detector. 

               Claim 21, Last as modified in view of Jang teaches the optical sensor package of claim 17.
            Last teaches a first lens (see FIG. 19 Ref 1920 para 128 note imaging lens) and a second lens (see FIG. 19 Ref 1921 para 128 note imaging lens) positioned along the light receiving path.
[AltContent: textbox (Inner sidewall)][AltContent: textbox (Outer sidewall)][AltContent: textbox (Outer sidewall)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    300
    641
    media_image1.png
    Greyscale

                        Last fails but Bösch teaches a cap on the substrate (col 7 line 40-45 note substrate), the cap including: 
                         an inner sidewall (see Figure 3c above ,Ref 28); an outer sidewall surrounding the inner sidewall (see Figure 3c above , Ref 28);                
                        and an upper surface having a first opening directly overlying the image sensor (see Figure 3c Ref 23, col 10 line 41-44, note reflected light entering through second opening), the […]lens (col 10 lines 37-44, see figure 3c above and note reception optics 24.), and a second opening directly overlying the light-emitting device (see figure 3c Ref 20, col 10 line 41-44,  note light is emitted from the opening), wherein the […] lens attached to the outer sidewall and the inner sidewall (col 10 lines 37-44, see figure 3c above and note reception optics 24 is attached to REF 28 which has inner sidewall and outer sidewall.), and the light-emitting device is spaced from the image sensor, the first lens, and the second lens by the inner sidewall (see figure 3c above and see Ref 28,Ref 1 and Ref 10, col 10 line 47-51 ).
                              It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Last and Jang and Bösch and modify the sensor such that the sensor further comprises a cap that includes an inner wall and outer sidewall and  separates the light-emitting device from the image sensor because separating the emission and reception unit creates a biaxial arrangement and biaxial arrangement helps avoiding near-field backscattered radiation that may saturate photo-detector. 
                            Therefore, one of ordinary skill in the art before the effective filling date would modify the sensor such that the sensor further comprising …… an upper surface having a first opening directly overlying the image sensor, the first lens, and the second lens, and a second opening directly overlying the light-emitting device, wherein the first lens and the second lens attached to the outer sidewall and the inner sidewall, and the light-emitting device is spaced from the image sensor, the first lens, and the second lens by the inner sidewall.

                                                                                 ConclusionApplicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDA NASER/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645